DETAILED ACTION
This is in reference to communication received 28 June 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Archived web pages of GoFundMe.com hereinafter known as GoFundMe in view of Aviles et al. US Publication 2005/0021353 and Tsing US Publication 2015/0161614.

Regarding claims 8, 1 and 15, GoFundMe teaches system and method for enabling people to start campaigns on their website GoFundMe every day [GoFundMe, page 1]. GoFundMe teaches that their platform (www.GoFundMe.com) provides an easy way to raise money from your friends, family and online community (i.e. donors) [GoFundMe, page 7].
GoFundMe does not explicitly teach donor giving loyalty points to receiver. However, Aviles teaches a loyalty point donation system and method wherein a donor can donate loyalty 
GoFundMe in view of Aviles teaches computerized system and method for enabling a donor to donate loyalty points associated with a loyalty program (Aviles, loyalty point donation system and method wherein a donor can donate loyalty points which can be converted to a monetary value or goods and services, prior to donation to the charity (recipient) [Aviles, 0009] to a receiver based on a donation profile of the receiver [GoFundMe, pages 7 and 1] comprising:
at least one processor of a loyalty points donation platform (LPDP) [Aviles, Fig. 1 and associated disclosure];
at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor [GoFundMe website];
posting, by a processor of a loyalty  points donation platform (LPDP), a donation profile  created  by the receiver (GoFundMe, Elias) [GoFundMe, page 17, also see pages 19-20], using a certification form for creation of the donation  profile, the donation  profile including  data from the certification form that includes a signed certificate, from a physician, specifying a cause for creation of the donation  profile and expenses for which the receiver is requesting donation, and displaying the donation profile on a graphical  user interface (GUI) (GoFundMe, Saving Elias; also as best understood by the examiner, it is deemed that the recipient is referencing the signed certificate from the doctor, and using the certification form (user interface) to create the donation posting) [GoFundMe, page 17], 

GoFundMe in view of Aviles and Tsing teaches system and method further comprising:
posting, by a processor of a loyalty  points donation platform (LPDP), a donation profile  created  by the receiver (GoFundMe, Elias) [GoFundMe, page 17, also see pages 19-20], using a certification form for creation of the donation  profile, the donation  profile including  data from the certification form that includes a signed certificate, from a physician, specifying a cause for creation of the donation  profile and expenses for which the receiver is requesting donation, and displaying the donation profile on a graphical  user interface (GUI) (GoFundMe, Saving Elias) [GoFundMe, page 17], wherein the donation profile includes a loyalty point type based on the data in the certification form and wherein the donation profile is approved by at least one loyalty program (Tsing, For those applications that fulfill the requirements, i.e. being complete and verified, the authorized administrators will publish them on the platform so that system members can view them) [Tsing, 0004, Fig. 2A and associated disclosure];
transmitting the donation profile to particular users of one or more social media platforms over a computer network (GoFundMe, GoFundMe provides an easy way to raise money from your friends, family, and online community. Our platform makes it simple to share you campaigns in a variety of ways to bring in donations) [GoFundMe, page 7];
based on the transmitted donation profile, receiving over the computer network, via a GUI, by the processor, from the donor, a donation request to donate loyalty points to the posted donation profile of the receiver, the donation request including at least a loyalty account identifier of a donor loyalty account of the donor (Tsing, With respect to the public fund accounts, donors have the right to select which account to donate, choose the amount to be donated and vote for how to use the public funds, but the donors do not have administration authority of the public fund accounts) [Tsing, 0024], credential data associated with the donor loyalty account [Tsing, 0024], and a donation quantity indicating a quantity of loyalty points to be donated to the receiver (GoFundMe, Euros, as explained above, GoFundMe teaches that it can converts loyalty points to monetary values) [GoFundMe, page 17], wherein the donor loyalty account is associated with a donor loyalty program [Tsing, 0024];
requesting, by the processor, approval of the donation request from the donor loyalty program, the requesting including providing the loyalty account identifier and the credential data to the donor loyalty program, and wherein the donor loyalty account, that is associated with the donor loyalty program (Aviles, CAS receives an authorization request from payment middleware to determine if the financial transaction account associated with the transaction is valid and has sufficient credit) [Aviles, 0050], verifies the donor based on the loyalty account identifier and the credential data enabling the approval (Aviles, The system may communicate with the loyalty point issuer and/or by any other loyalty point verifier to verify and/or deduct the loyalty points); and
based on receiving the approval of the donation request from the donor loyalty program, sending over the computer network, an instruction, by the processor, to the donor loyalty program to transfer a quantity of loyalty points indicated by the donation quantity from the donor loyalty account to a receiver loyalty account associated with the donation profile of the receiver (Aviles, transaction related information (ROC and SOC) are captured in FINCAP where it is processed for charity .

Regarding claims 11 and 4, GoFundMe in view of Aviles and Tsing teaches system and method, wherein transmitting the donation profile to particular users of one or more social media platforms includes the receiver selecting the particular users (GoFundMe. Share with family and friends, our built-in connections to Facebook, Twitter and Email make sharing a breeze) [GoFundMe, page 4].

Regarding claims 14 and 7, GoFundMe in view of Aviles and Tsing teaches system and method, wherein the donation profile is associated with a loyalty program of the receiver (Aviles, share with family and friends on social media platform such as Facebook, Twitter) [Aviles, page 4] and includes a loyalty account associated with the loyalty program of the receiver, a loyalty account identifier of the loyalty account, and credentials associated with the loyalty account identifier (Tsing, With respect to the public fund accounts, donors have the right to select which account to donate, choose the amount to be donated and vote for how to use the public funds, but the donors do not have administration authority of the public fund accounts) [Tsing, 0024].


Claims 2 – 3, 9 – 10 and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Archived web pages of GoFundMe.com hereinafter known as GoFundMe in view of Aviles et al. US Publication 2005/0021353, Tsing US Publication 2015/0161614 and Lauren McMenemy’s article “The benefits of having eSignature in your entity management software”.

Regarding claims 9, 2 and 16, Graybill in view of GoFundMe and Tsing does not teach electronically signing of documents. However, McMenemy teaches that technology has come a long way and legal operations teams can now streamline their process by integrationg eSignature solutions into their entity software [McMenemy, page 1]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify GoFundMe in view of Aviles and Tsing by adopting teachings of McMenemy to automate the traditional process for obtaining signatures.
GoFundMe in view of Aviles, Tsing and McMenemy teaches system and method further comprising:
receiving, by the processor, the signed certificate, wherein the signed certificate is an electronically signed certificate (McMenemy, technology has come a long way and legal operations teams can now streamline their process by integrationg eSignature solutions into their entity software) [McMenemy, page 1]; and
based on acceptance of the electronically signed certificate by the LPDP, approving, by the processor, the donation profile for posting, wherein posting the donation profile by the LPDP is based on the donation profile being approved for posting (Tsing, for those applications that fulfill the requirements (e.g. document is signed), application will be published (posted) so that the system members can view them) [Tsing, 0032].

Regarding claims 10, 3 and 17, GoFundMe in view of Aviles, Tsing and McMenemy teaches system and method further comprising:
based on acceptance of the electronically signed certificate by the LPDP [McMenemy],  identifying, by the processor, the at least one loyalty program associated with the loyalty point type [GoFundMe, “A future for Anna”, “Saving Elias”, “Brandon’s Hearing Aid Awareness” ….) [GoFundMe, pages 16-18];
obtaining, by the processor, from the receiver, receiver loyalty account data associated with at least one receiver loyalty account associated with the identified at least one loyalty program (Aviles, loyalty points may be donated from a donor to charity; Donor 1 may pay with credit card associated with a financial transaction account …. A debit card and associated PIN and/or bank account …. Donor 1 may enter donation amount and payment option which may include loyalty points) [Aviles, 0009, 0058-0061];
establishing at least one link between the donation profile and the at least one receiver loyalty account based on the obtained receiver loyalty account data, wherein posting the donation profile by the LPDP is further based on establishment of the at least one link between the donation profile and the at least one receiver loyalty account (Aviles, CAS receives an authorization request from payment middleware to determine if the financial transaction account associated with the transaction is valid and has sufficient credit) [Aviles, 0050]; and
wherein sending the instruction to the donor loyalty program to transfer the quantity of loyalty points to the receiver loyalty account comprises providing the donor loyalty program an identifier of the at least one receiver loyalty account for transferring the quantity of loyalty points to the at least one receiver loyalty account linked to the donation profile (Aviles, transaction related information (ROC and SOC) are captured in FINCAP where it is processed for charity payment (payment authorized by the donor), and FINCAP then sends a payment file to AP (accounts payable) to pay the charity (pay the receiver)) [Aviles, 0051].



Claims 5 – 6, 12 – 13 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Archived web pages of GoFundMe.com hereinafter known as GoFundMe in view of Aviles et al. US Publication 2005/0021353, Tsing US Publication 2015/0161614 and Cyrielle G. published article “What happens if a project does not reach its funding goal?” hereinafter known as Cyrielle.

Regarding claims 12, 5 and 19, GoFundMe in view of Aviles and Tsing teaches system and method, wherein the donation profile of the receiver includes a donation deadline indicating a date upon which the requested quantity of loyalty points of the at least one donation entry is needed (GoFundMe, This fundraiser will close April 28th at midnight) [GoFundMe, page 22]; and
GoFundMe in view of Aviles and Tsing does not explicitly teach to reverse the transfer of loyalty points from the receiver loyalty account to at lesst one donor loyalty account that donated loyalty points. However, Cyrielle teaches that in a crowdfunding campaign, if a project does not reach its funding goal, then the crowdfunding campaign will not be validated, and the project creator will not receive the funds collected. All contributors will be paid back the whole amount of their contributions directly to the bank account associated to the credit card they used to make the payment [Cyrielle, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify GoFundMe in view of Aviles and Tsing by adopting teaching Cyrielle to implement as “All or Nothing” crowd funding campaign.
GoFundMe in view of Aviles, Tsing and Cyrielle teaches system and method further comprising:
based on failing to reach the requested donation quantity of loyalty points by the donation deadline, notifying, by the processor, the receiver and the donor that the requested donation quantity has not been reached by the donation deadline ; and
sending an instruction, by the processor, to the donor loyalty program to reverse the transfer of loyalty points from the receiver loyalty account to                   the donor loyalty account (Cyrielle, All contributors will be paid back the whole amount of their contributions directly to the bank account associated to the credit card they used to make the payment [Cyrielle, page 1].

Regarding claims 13, 6 and 20, GoFundMe in view of Aviles, Tsing and Cyrielle teaches system and method further comprising:
based on receiving, from the donor, the donation request, detecting, by the processor, a transaction initiated by the donor for which the donor accrues loyalty points of the loyalty point type (Aviles, loyalty points may be donated from a donor to charity; Donor 1 may pay with credit card associated with a financial transaction account …. A debit card and associated PIN and/or bank account …. Donor 1 may enter donation amount and payment option which may include loyalty points) [Aviles, 0009, 0058-0060];
based on detecting the transaction, prompting, by the processor, the donor to donate the loyalty points accrued from the detected transaction to the donation profile of the receiver (Aviles, loyalty point donation system and method wherein a donor can donate loyalty points which can be converted to a monetary value or goods and services, prior to donation to the charity (recipient) [Aviles, 0009]; and
based on receiving an indication to donate the accrued loyalty points to the donation profile in response to the prompting, sending an instruction, by the processor, to the donor loyalty program to transfer the accrued loyalty points from the donor loyalty account to the receiver loyalty account (Cyrielle, when the contribution campaign is .

Regarding claim 18, GoFundMe in view of Aviles, Tsing and Cyrielle teaches system and method further comprising:
based on a donated quantity of loyalty points (as responded to earlier, Tsing teaches loyalty points) to the donation profile reaching the requested donation quantity, notify the receiver and the donor that quantity of donated loyalty points has reached the requested donation quantity (GoFundMe, once the goal is reached, the progress meter on your campaign will show that you have received more than your goal amount) [GoFundMe, page 7]; and
enable the receiver to use the donated quantity of loyalty points based on the notifying (Cyrielle, when the contribution campaign is “All or None” type, only then the funds will be available to the recipient only after the campaign goal is reached; also, GoFundMe teaches, you can easily request a withdrawal; in addition) [Cyrielle, page 1, GoFundMe, page 6].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 is acknowledged and accepted.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach added limitation in the claimed invention as currently claimed is acknowledged and considered.
However, while conduction an updated search, an new prior art was found and cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.
Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graybill US Publication 2018/0322543 teaches system and method for healthcare donations using a private distributed ledger.
Ronda Swaney’s published article “5 reasons to use e-signature in your business”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

September 2, 2021